Ireland, J.
(dissenting) — The defendant, Gary Ross, a Tacoma attorney, seeks suppression of evidence of the marijuana grow operation at his home. He claims that the information for probable cause which justified the search warrant was obtained by an illegal search. On the facts of this case, the officers’ entry onto Ross’s property to seek probable cause information did not constitute an unconstitutional warrantless search. The deputies entered Ross’s property for a legitimate purpose. They detected the smell of marijuana while in an impliedly open area. They did not depart from the impliedly open area, and they did not use a particularly intrusive method of viewing or observing. Thus, the Court of Appeals should be reversed.
Under the open view doctrine, the first two requirements are that (1) the officers were conducting legitimate police *320business when they discovered probable cause evidence; and (2) their detection of such evidence occurred from a vantage point that was impliedly open to the public. See State v. Rose, 128 Wn.2d 388, 392, 909 P.2d 280 (1996) (an officer’s detection of something by utilizing his senses from a vantage point where he is lawfully present does not constitute a search); State v. Seagull, 95 Wn.2d 898, 901, 632 P.2d 44 (1981).
The majority incorrectly concluded that the officers were not conducting legitimate police business when they entered Ross’s property to confirm the smell of marijuana.6 Washington courts have found that officers are conducting legitimate police business when they approach a residence to investigate suspected criminal activity of the occupant and to look for evidence.7 Here the deputies entered Ross’s property to investigate an informant’s tip about a marijuana grow operation — a legitimate police purpose.8
The majority relies on State v. Johnson, a Court of Appeals case where evidence was suppressed when Drug Enforcement Agency (DEA) agents did not intend to approach the house or contact the occupants during their drug investigation. State v. Johnson, 75 Wn. App. 692, 704-05, 879 P.2d 984 (1994). However, this Court has held that “an officer’s underlying intent or motivation is irrelevant to the judicial inquiry into the lawfulness of the officer’s conduct.” *321State v. Maxfield, 125 Wn.2d 378, 399 n.39, 886 P.2d 123 (1994) (citing State v. Petty, 48 Wn. App. 615, 740 P.2d 879 (1987)), rev’d on other grounds, In re Personal Restraint of Maxfield, 133 Wn.2d 332, 945 P.2d 196 (1997). In Petty, when an officer stood in an area which was not constitutionally protected and smelled marijuana, the court held “that detection did not constitute a search within the meaning of the Fourth Amendment or article 1, section 7.” Petty, 48 Wn. App. at 621 (footnote omitted).
In any event, Johnson is not “very similar” to the instant case as the majority contends. In Johnson, the access way used by the drug enforcement agents was not impliedly open. Johnson’s property was accessible only by a dirt road that ran through a park; the buildings on the property were not visible from the property boundary, which was marked by a closed gate and signs reading “Private Property” and “No Trespassing.” Johnson, 75 Wn. App. at 696, 705.
Although generally the direct access way to a residence is impliedly open to the public,9 such an access route may not be impliedly open depending upon the particular facts and circumstances of each case. State v. Hoke, 72 Wn. App. 869, 874, 866 P.2d 670 (1994) (citing Seagull, 95 Wn.2d at 903). Relevant factors include the degree to which the residence is isolated from the road and neighbors; the presence of fences, gates, guard dogs, “No Trespassing” or “Private Property” signs that manifest a subjective expectation of privacy; and the time of the officers’ intrusion. Johnson, 75 Wn. App. at 705-06; State v. Ridgway, 57 Wn. App. 915, 918-19, 790 P.2d 1263 (1990). No one factor is dispositive, but together such factors can establish that an access route is not impliedly open. Johnson, 75 Wn. App. at 706.
In the instant case, unlike in Ridgway and Johnson, Ross’s home was not in an isolated rural setting. The view of his home was unobstructed from Luzader Street, and his *322property was surrounded by neighboring residential lots. There were no warning signs or dogs that manifested an expectation of privacy. Although a fence enclosed Ross’s yard, it was low and did not shield his home from view. Further, the officers did not go inside the gate, but rather stayed outside the fence on the driveway and direct access route along the garage. Although the officers entered Ross’s property at 12:10 a.m., this factor alone is not enough to find that the access route to his home was not impliedly open. See Rose, 128 Wn.2d at 396-99 (where officer was conducting legitimate police business from an impliedly open vantage point, the mere fact of darkness did not transform the officer’s observation into a search even though a flashlight was used).
Because the first two inquiries of the open view doctrine are satisfied, it is necessary to reach the following Seagull inquiry:
Did the officers substantially and unreasonably depart from the area impliedly open to the public? No. The officers did not depart from an impliedly open area; they remained on the direct access route to Ross’s residence at all times.10 Did the officers engage in a particularly intrusive method of viewing or observing such that they exceeded the scope of an implied invitation? No. They detected the presence of marijuana using their unaided senses of sight and smell.
Thus, their detection of probable cause evidence did not constitute an unconstitutional search. The deputies’ conduct was lawful, and their observations were properly used to establish probable cause for the issuance of the search warrant.
Guy, C.J., concurs with Ireland, J.

 In our view, to follow the concurrence would be to eliminate all “knock and talk” procedures unless a “knock and talk” had been scheduled by prior appointment and with the permission of the resident.


 See, e.g., Rose, 128 Wn.2d at 390, 393 (officer entered defendant’s property to investigate landlord’s report that he could smell marijuana coming from a shed); State v. Gave, 77 Wn. App. 333, 335, 338, 890 P.2d 1088 (1995) (officers entered defendant’s property to investigate a tip from the Drug Enforcement Agency that there was a marijuana grow operation at the residence); State v. Hornback, 73 Wn. App. 738, 740, 743-44, 871 P.2d 1075 (1994) (officers drove up defendant’s driveway to investigate an informant’s tip that defendant was growing marijuana; one of their purposes was to check for the smell of marijuana); State v. Petty, 48 Wn. App. 615, 616, 619, 740 P.2d 879 (1987) (officer entered defendant’s property to confirm informant’s information regarding marijuana grow operation).


 The concurrence characterizes our position as supporting an “open-ended” search to gather evidence of criminal activity. We take no such position. We would restrict an officer entering private property for an investigative purpose to approaching the front door by a direct route and to remaining in impliedly open areas.


 See State v. Seagull, 95 Wn.2d at 902; Gave, 77 Wn. App. at 337 (areas of the curtilage impliedly open to the public include a driveway, walkway, or access route leading to the residence or to the porch of the residence).


 Compare with Rose, 128 Wn.2d at 393 n.2 (stating that an officer’s deviation to an area in back of a home was immaterial in assessing the validity of his subsequent view from the front porch).